      Case 1:18-cv-06685-GBD-SLC Document 87 Filed 11/16/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
GERARDO MIGUEL BAEZ DURAN AND WILSON
FRANCISCO SANCHEZ CRUZ, individually and on
behalf of others similarly situated,

                                Plaintiffs,
                                                              CIVIL ACTION NO.: 18 Civ. 6685 (GBD) (SLC)
       -v-
                                                                               ORDER


E L G PARKING INC. d/b/a E L G PARKING INC., et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       On November 2, 2020, the Court granted E. Dubois Raynor’s Letter-Motion to Withdraw

as counsel for Defendant Raymond Lopez and ordered Mr. Raynor to file, by November 9, 2020,

a letter asserting whether he will be asserting a retaining or charging lien and providing Mr.

Lopez’s contact information if he will be proceeding pro se. (ECF No. 85). Mr. Raynor failed to

comply with this order.

        On November 9, 2020, Plaintiffs filed a Letter-Motion requesting a pre-motion

conference pursuant to Local Rule 37.2 concerning several discovery disputes. (ECF No. 86).

Defendants failed to oppose Plaintiff’s Letter-Motion. Accordingly, the Court ORDERS as follows:

       1. By Tuesday, November 17, 2020, Mr. Raynor shall fully comply with the Court’s order

             contained in ECF No. 85 and shall file on ECF a letter with Defendant Raymond Lopez’s

             contact information.

       2. By Monday, November 23, 2020, Defendants shall produce all documents identified

             in the Court’s order at ECF No. 81, including:
      Case 1:18-cv-06685-GBD-SLC Document 87 Filed 11/16/20 Page 2 of 3




               a. tax returns, financial documents and organizational documents reflecting

                   Defendant Bishop Joseph Alexander’s connection to, and affiliation with,

                   defendant ELG Parking Inc.

       3. By Friday, December 11, 2020, Defendant Joseph Alexander shall appear for a

           deposition, which, as the Court ordered on October 6, 2020, is not limited in scope to

           the issue of Defendants’ financial status. (See ECF No. 81).

       4. By Friday, December 11, 2020, a Fed. R. Civ. P. 30(b)(6) witness representing

           Defendant E L G Parking Inc. shall appear for a deposition. Defendants shall designate

           this witness by Monday, November 23, 2020.

       The Court is very troubled by Defendants’ responses to Plaintiff’s First Set of

Interrogatories and Document Requests (“Plaintiffs’ Discovery Demands”). As to each of 86

Document Requests, Defendants have responded nearly identically that “Defendant objects to

this question as being too broad and/or requesting privileged information.” (ECF No. 86-2 at 2–

13). Similarly, Defendants’ Interrogatory responses largely consist of an objection and a refusal

to respond. (Id. at 13–29). These form responses are patently improper. See Fischer v. Forrest,

No. 14 Civ. 1304 (PAE) (AJP), 2017 WL773694 (S.D.N.Y. Feb. 28, 2017). Accordingly, the Court

ORDERS that by Monday, November 23, 2020, Defendants shall file supplementary responses to

Plaintiffs’ Discovery Demands.

       The parties shall confer concerning the extent of Plaintiffs’ reasonable expenses, including

costs and attorneys’ fees, incurred in raising this dispute (ECF No. 86) with the Court. If the

parties are unable to resolve payment of these expenses, Plaintiffs may, at the conclusion of fact

discovery, file a motion for costs and fees.



                                                2
     Case 1:18-cv-06685-GBD-SLC Document 87 Filed 11/16/20 Page 3 of 3




Dated:     New York, New York
           November 16, 2020

                                        SO ORDERED



                                        _________________________
                                        SARAH L. CAVE
                                        United States Magistrate Judge




                                    3
